Goddard Law PLLC
39 Broadway
Suite 1540
New York 10006
                                                                                    INVOICE

Nunez, Qiana                                                                                  Invoice 10002
                                                                                             Date     Jun 17, 2021
                                                                                           Terms      N/A
                                                                                     Service Thru     Jun 17, 2021




In Reference To: Nunez v. Community Health Center of Richmond (Labor)

 Date            By    Services                                              Hours           Rates        Amount
 06/05/2020    SD      Review: Reviewed file to draft complaint              0.20       $ 375.00/hr        $ 75.00
 06/05/2020      SD    Correspondence: Emailed QN re: response.              0.10       $ 375.00/hr        $ 37.50
 06/05/2020      MG    Meeting: Call to discuss claims and strategy          0.60       $ 500.00/hr       $ 300.00
 06/05/2020    SD      Phone Call: Call with MG about complaint draft and    0.60       $ 375.00/hr       $ 225.00
                       claims.
 06/05/2020    SD      Phone Call: Call with Qiana Nunez to discuss next     0.50       $ 375.00/hr       $ 187.50
                       steps in case.
 06/09/2020    SD      Correspondence: Emailed Matt re: reviewing            0.10       $ 375.00/hr        $ 37.50
                       complaint.
 06/09/2020      SD    Review: Reviewed edits to complaint and sent to       0.20       $ 375.00/hr        $ 75.00
                       complaint to client.
 06/09/2020      SD    Correspondence: Emailed client re: edits to           0.40       $ 375.00/hr       $ 150.00
                       complaint.
 06/10/2020    SD      Correspondence: Emailed client re: complaint.         0.10       $ 375.00/hr        $ 37.50
 06/10/2020      SD    Draft: Drafted and sent consent form.                 0.20       $ 375.00/hr        $ 75.00
 06/10/2020      MG    Draft: Drafted and worked on Complaint - as to wage   2.70       $ 500.00/hr     $ 1,350.00
                       and hour allegations, facts and law
 06/10/2020    SD      Correspondence: Emailed Qiana Nunez re: consent       0.30       $ 375.00/hr       $ 112.50
                       form.
 06/15/2020    SD      Draft: Edited complaint.                              0.40       $ 375.00/hr       $ 150.00
 06/15/2020    SD      Correspondence: Exchanged emails with Qiana           0.20       $ 375.00/hr        $ 75.00
                       Nunez re: compensation time.
 06/16/2020      MG    Draft: Edited complaint.                              1.70       $ 500.00/hr       $ 850.00
 06/17/2020    SD      Other: Filed complaint in SDNY.                       0.90       $ 375.00/hr       $ 337.50
Goddard Law PLLC
39 Broadway
Suite 1540
New York 10006
                                                                                    INVOICE

Nunez, Qiana                                                                                 Invoice 10002
                                                                                            Date     Jun 17, 2021
                                                                                          Terms      N/A
                                                                                    Service Thru     Jun 17, 2021




 06/18/2020    SD     Draft: Drafted waiver of service and sent complaint    0.40      $ 375.00/hr       $ 150.00
                      and waiver to OC.
 06/18/2020    SD     Correspondence: Emailed HR re: service of              0.10      $ 375.00/hr        $ 37.50
                      complaint.
 06/22/2020      SD   Correspondence: Followed up on waiver of service.      0.10      $ 375.00/hr        $ 37.50
 06/23/2020      SD   Correspondence: Emailed MG re: transfer to EDNY.       0.20      $ 375.00/hr        $ 75.00
 06/23/2020      SD   Phone Call: Discuss waiver of service with HR.         0.10      $ 375.00/hr        $ 37.50
 06/23/2020      SD   Correspondence: Emailed HR waiver of service.          0.10      $ 375.00/hr        $ 37.50
 06/26/2020      SD   Draft: Client meeting and research on administrative   1.50      $ 375.00/hr       $ 562.50
                      exemption
 07/01/2020    SD     Correspondence: Emailed MG.                            0.10      $ 375.00/hr        $ 37.50
 07/06/2020      SD   Correspondence: Emailed OC re: call tomorrow to        0.10      $ 375.00/hr        $ 37.50
                      transfer case.
 07/07/2020      SD   Court Time: Court conference.                          0.20      $ 375.00/hr        $ 75.00
 07/07/2020      SD   Draft: Drafted and sent stip for transfer to OC.       0.40      $ 375.00/hr       $ 150.00
 07/07/2020    SD     Other: Filed Stip and proposed order.                  0.10      $ 375.00/hr        $ 37.50
 07/09/2020      SD   Phone Call: Call with MG re: Rule 11 case.             0.10      $ 375.00/hr        $ 37.50
 07/09/2020      SD   Phone Call: Call with MW re: Rule 11.                  0.40      $ 375.00/hr       $ 150.00
 07/10/2020    SD     Phone Call: Call with MG.                              0.10      $ 375.00/hr        $ 37.50
 07/29/2020      SD   Research: Researched response to Rule 11 letter.       0.70      $ 375.00/hr       $ 262.50
 07/29/2020    SD     Phone Call: Call with MG re: Rule 11.                  0.30      $ 375.00/hr       $ 112.50
 07/29/2020    SD     Correspondence: Emailed Russ Adler re: Rule 11.        0.20      $ 375.00/hr        $ 75.00
 07/29/2020      SD   Correspondence: Emailed list-serve about claim.        0.20      $ 375.00/hr        $ 75.00
 07/29/2020      SD   Correspondence: Emailed MC and RD re: fact             0.30      $ 375.00/hr       $ 112.50
                      pattern.
Goddard Law PLLC
39 Broadway
Suite 1540
New York 10006
                                                                                     INVOICE

Nunez, Qiana                                                                                  Invoice 10002
                                                                                             Date     Jun 17, 2021
                                                                                           Terms      N/A
                                                                                     Service Thru     Jun 17, 2021




 07/30/2020    SD     Phone Call: Call with Rita Sethi re: potential causes   0.30      $ 375.00/hr       $ 112.50
                      of action.
 07/30/2020    SD     Research: Researched additional regulations.            0.70      $ 375.00/hr       $ 262.50
 07/30/2020    SD     Correspondence: Emailed David Rosen.                    0.10      $ 375.00/hr        $ 37.50
 08/06/2020      SD   Correspondence: Reviewed letter on Motion to            0.10      $ 375.00/hr        $ 37.50
                      Dismiss.
 08/07/2020      SD   Phone Call: Call with Ed Rhoades.                       0.10      $ 375.00/hr        $ 37.50
 08/10/2020      SD   Phone Call: Call with Qiana Nunez.                      0.30      $ 375.00/hr       $ 112.50
 08/13/2020    MG     Draft: Worked on editing complaint.                     1.60      $ 500.00/hr       $ 800.00
 08/19/2020    SD     Draft: Drafted and filed amended complaint.             0.60      $ 375.00/hr       $ 225.00
 09/01/2020    SD     Correspondence: Emailed HR re: new response             0.10      $ 375.00/hr        $ 37.50
                      dates.
 09/03/2020      SD   Phone Call: Call with OSHA investigator.                0.20      $ 375.00/hr        $ 75.00
 09/03/2020      SD   Correspondence: Emailed client re: status               0.10      $ 375.00/hr        $ 37.50
 09/03/2020      SD   Phone Call: Call with Qiana Nunez.                      0.30      $ 375.00/hr       $ 112.50
 09/11/2020    SD     Phone Call: Call with client                            0.70      $ 375.00/hr       $ 262.50
 09/11/2020    SD     Phone Call: Call with Qiana Nunez.                      0.40      $ 375.00/hr       $ 150.00
 09/14/2020    SD     Correspondence: Updated clio.                           0.20      $ 375.00/hr        $ 75.00
 10/14/2020      SD   Phone Call: Call with Ed Rhoades.                       0.10      $ 375.00/hr        $ 37.50
 10/14/2020      SD   Correspondence: Emailed Ed Rhoades re:                  0.30      $ 375.00/hr       $ 112.50
                      damages.
 10/14/2020    SD     Correspondence: Texted with Qiana Nunez.                0.10      $ 375.00/hr        $ 37.50
 10/15/2020      SD   Correspondence: Texted with Qiana Nunez re:             0.20      $ 375.00/hr        $ 75.00
                      therapy
 11/10/2020      SD   Phone Call: Call with MG re: next steps.                0.40      $ 375.00/hr       $ 150.00
 11/10/2020    SD     Review: Figured out reduced demand.                     0.10      $ 375.00/hr        $ 37.50
Goddard Law PLLC
39 Broadway
Suite 1540
New York 10006
                                                                                   INVOICE

Nunez, Qiana                                                                                Invoice 10002
                                                                                           Date     Jun 17, 2021
                                                                                         Terms      N/A
                                                                                   Service Thru     Jun 17, 2021




 11/17/2020    SD     Correspondence: Emailed demand to OC.                 0.20      $ 375.00/hr        $ 75.00
 11/20/2020      SD   Correspondence: Emailed OC re: dismissing claims.     0.10      $ 375.00/hr        $ 37.50
 11/23/2020      SD   Phone Call: Call with Qiana Nunez re: update.         0.40      $ 375.00/hr       $ 150.00
 11/23/2020    SD     Correspondence: Emailed DOL lawyer re: call with      0.10      $ 375.00/hr        $ 37.50
                      client.
 11/23/2020      SD   Correspondence: Emailed call-in number for            0.10      $ 375.00/hr        $ 37.50
                      tomorrow.
 11/23/2020      SD   Correspondence: Emailed OC re: stip.                  0.10      $ 375.00/hr        $ 37.50
 11/24/2020      SD   Phone Call: Call with DOL lawyer and client.          2.70      $ 375.00/hr     $ 1,012.50
 11/24/2020      SD   Drafted stipulation and sent to OC.                   0.30      $ 375.00/hr       $ 112.50
 12/01/2020    SD     Correspondence: Emailed OC re: stip.                  0.10      $ 375.00/hr        $ 37.50
 12/23/2020      SD   Review: Reviewed SS.                                  0.10      $ 375.00/hr        $ 37.50
 12/23/2020      SD   Phone Call: Call with OC.                             0.30      $ 375.00/hr       $ 112.50
 12/23/2020    SD     Phone Call: Call with Qiana Nunez re: update to       0.40      $ 375.00/hr       $ 150.00
                      case.
 12/28/2020    SD     Correspondence: Emailed OC re: reduced demand.        0.40      $ 375.00/hr       $ 150.00
 01/26/2021      HR   Review: Review Initial PreTrial Discovery and         0.30      $ 150.00/hr        $ 45.00
                      Mediation Schedule, calendar deadlines per Schedule
                      and email SD regarding schedule/deadlines/contact
                      with OC
 01/26/2021      SD   Phone Call: Call with HR re: next steps.              0.10      $ 375.00/hr        $ 37.50
 01/27/2021      SD   Correspondence: Emailed OC re: discovery plan.        0.20      $ 375.00/hr        $ 75.00
 01/29/2021      SD   Phone Call: Call with Qiana Nunez.                    0.30      $ 375.00/hr       $ 112.50
 02/03/2021    SD     Correspondence: Texted with Qiana Nunez.              0.30      $ 375.00/hr       $ 112.50
 02/05/2021    MG     Draft: complied documents for exchange.               2.60      $ 500.00/hr     $ 1,300.00
 02/10/2021    MG     Draft: Worked on submission.                          1.00      $ 500.00/hr       $ 500.00
Goddard Law PLLC
39 Broadway
Suite 1540
New York 10006
                                                                                     INVOICE

Nunez, Qiana                                                                                  Invoice 10002
                                                                                             Date     Jun 17, 2021
                                                                                           Terms      N/A
                                                                                     Service Thru     Jun 17, 2021




 02/12/2021    MG     Other: Worked on damage calculations.                   1.80      $ 500.00/hr       $ 900.00
 02/18/2021    SD     Correspondence: Emailed to schedule negotiation         0.20      $ 375.00/hr        $ 75.00
                      call.
 02/19/2021      SD   Review: Prepped for negotiation call.                   0.80      $ 375.00/hr       $ 300.00
 02/19/2021    SD     Phone Call: Negotiation call with OC.                   0.50      $ 375.00/hr       $ 187.50
 02/19/2021    SD     Correspondence: Texted with Qiana Nunez re:             0.30      $ 375.00/hr       $ 112.50
                      bottom line.
 02/22/2021    SD     Correspondence: Reduced demand.                         0.10      $ 375.00/hr        $ 37.50
 02/25/2021      SD   Correspondence: Emailed OC to follow up on              0.10      $ 375.00/hr        $ 37.50
                      demand.
 02/25/2021      SD   Phone Call: Call with Qiana Nunez.                      0.20      $ 375.00/hr        $ 75.00
 02/25/2021      SD   Correspondence: Emailed MG, HR and TC re: case.         0.10      $ 375.00/hr        $ 37.50
 02/25/2021      SD   Correspondence: Emailed re: strategy in case.           0.20      $ 375.00/hr        $ 75.00
 02/25/2021      AC   Discuss case strategy with SD and MG; emails with       0.40      $ 375.00/hr       $ 150.00
                      client re same; review court orders re mediation and
                      discovery.
 03/04/2021    AC     Emails with opposing counsel re joint status report     0.50      $ 375.00/hr       $ 187.50
                      due tomorrow; review of file re same; file notice of
                      appearance.
 03/05/2021    AC     Draft and file joint status report re settlement, and   0.30      $ 375.00/hr       $ 112.50
                      discussions with opposing counsel re same.
 03/09/2021    AC     Call with opposing counsel re agreement to ask          0.20      $ 375.00/hr        $ 75.00
                      Stephen Sonnenberg to mediate through the EDNY
                      mediation program, and next steps.
 03/10/2021      AC   Emails with opposing counsel and potential mediator     0.30      $ 375.00/hr       $ 112.50
                      Stephen Sonnenberg about scheduling mediation.
Goddard Law PLLC
39 Broadway
Suite 1540
New York 10006
                                                                                      INVOICE

Nunez, Qiana                                                                                   Invoice 10002
                                                                                              Date     Jun 17, 2021
                                                                                            Terms      N/A
                                                                                      Service Thru     Jun 17, 2021




 03/11/2021    AC     Emails with client re mediation; arrangements with       0.30      $ 375.00/hr       $ 112.50
                      mediator; coordinate with CO re ECF filing of mediator
                      selection.
 03/11/2021      CO   Draft: Draft Mediation document for filing.              0.50      $ 150.00/hr        $ 75.00
 03/12/2021      HR   Review: Edits to Notice of Mediator Selection            0.20      $ 150.00/hr        $ 30.00
                      Email to CO Re-Edits to Notice of Mediator Selection
 03/12/2021      CO   Other: E-filed Notice of Selection of Mediator.          0.30      $ 150.00/hr        $ 45.00
 03/17/2021      AC   Scheduling first conference call with mediator.          0.20      $ 375.00/hr        $ 75.00
 03/18/2021      CO   Filing: Finalize and efile Notice of Withdrawal of       0.30      $ 150.00/hr        $ 45.00
                      Attorney (S. Duaban).
 03/19/2021      CO   Filing: Finalize and efile Notice of Withdrawal of       0.30      $ 150.00/hr        $ 45.00
                      Attorney (S. Duaban).
 04/26/2021      CO   Correspondence: Emails with Ms. Magnuson re:             0.20      $ 150.00/hr        $ 30.00
                      calendaring Mediation deadlines.
 04/26/2021      CO   Correspondence: Email to Mr. Consiglio re:               0.10      $ 150.00/hr        $ 15.00
                      Mediation documents.
 04/26/2021      CO   Correspondence: Review and respond to an email           0.10      $ 150.00/hr        $ 15.00
                      from Mr. Consiglio re: mediation documents.
 04/28/2021      CO   Correspondence: Email to client re: Mediation            0.20      $ 150.00/hr        $ 30.00
                      documents.
 04/28/2021      CO   Correspondence: Review Ms. Magnuson's email to           0.10      $ 150.00/hr        $ 15.00
                      client re: Mediation documents.
 04/28/2021      CO   Correspondence: Email to client re: Mediation            0.10      $ 150.00/hr        $ 15.00
                      preparation session.
 04/29/2021      CO   Correspondence: Emails to Ms. Magnuson re: draft         0.10      $ 150.00/hr        $ 15.00
                      response to client inquiry [Nunez].
 05/01/2021      KM   Review: Review file and discovery documents in           3.40      $ 375.00/hr     $ 1,275.00
                      preparation for mediation and client meeting pre
                      mediation
Goddard Law PLLC
39 Broadway
Suite 1540
New York 10006
                                                                                       INVOICE

Nunez, Qiana                                                                                    Invoice 10002
                                                                                               Date     Jun 17, 2021
                                                                                             Terms      N/A
                                                                                       Service Thru     Jun 17, 2021




 05/01/2021    KM     Draft: Mediation statement and review file and            4.60      $ 375.00/hr     $ 1,725.00
                      documents for same
 05/03/2021      CO   Correspondence: Email to Ms. Magnuson re:                 0.10      $ 150.00/hr        $ 15.00
                      Mediation documents for signature.
 05/03/2021      KM   Meeting: Client meeting to prepare for mediation and      2.80      $ 375.00/hr     $ 1,050.00
                      discuss documents and discovery
 05/04/2021      CO   Correspondence: Review of Ms. Magnuson's email            0.10      $ 150.00/hr        $ 15.00
                      with the client re: scheduling and update the calendar.
 05/05/2021      CO   Correspondence: Review of email from Ms.                  0.10      $ 150.00/hr        $ 15.00
                      Magnuson to JAMS re: executed Mediation
                      Agreement.
 05/05/2021      CO   Correspondence: Review and respond to an email            0.10      $ 150.00/hr        $ 15.00
                      from client.
 05/05/2021      CO   Correspondence: Email to client re: revised               0.10      $ 150.00/hr        $ 15.00
                      Mediation Confidentiality Agreement.
 05/05/2021      CO   Review: Review and upload revised Mediation               0.10      $ 150.00/hr        $ 15.00
                      Confidentiality Agreement.
 05/05/2021      CO   Review: Review an email from Ms. Magnuson re:             0.30      $ 150.00/hr        $ 45.00
                      expenses, review of the file and respond.
 05/06/2021      KM   Meeting: Mediation Day and client meeting pre             6.50      $ 375.00/hr     $ 2,437.50
                      mediation
 05/10/2021      CO   Correspondence: Emails with Ms. Magnuson re:              0.20      $ 150.00/hr        $ 30.00
                      JAMS invoice.
 05/10/2021      CO   Correspondence: Email to Lindsay Rovira (JAMS)            0.10      $ 150.00/hr        $ 15.00
                      re: request for a comprehensive invoice.
 05/11/2021      CO   Correspondence: Review and respond to an email            0.10      $ 150.00/hr        $ 15.00
                      from Lindsay Rovira [JAMS} re: invoice.
 05/11/2021      CO   Correspondence: Forward update JAMS invoice to            0.10      $ 150.00/hr        $ 15.00
                      Ms. Magnuson for review.
Goddard Law PLLC
39 Broadway
Suite 1540
New York 10006
                                                                                        INVOICE

Nunez, Qiana                                                                                     Invoice 10002
                                                                                                Date     Jun 17, 2021
                                                                                              Terms      N/A
                                                                                        Service Thru     Jun 17, 2021




 05/11/2021      CO   Correspondence: Review and respond to an email             0.10      $ 150.00/hr        $ 15.00
                      from Ms. Magnuson re: invoice.
 05/12/2021      CO   Correspondence: Emails with Lindsay Rovira                 0.30      $ 150.00/hr        $ 45.00
                      (JAMS) re: invoice.
 05/17/2021      CO   Correspondence: Emails with Ms. Magnuson re:               0.20      $ 150.00/hr        $ 30.00
                      Court notices and need for Notice of Appearance.
 05/17/2021      CO   Filing: Finalize and e-file Notice of Appearance.          0.40      $ 150.00/hr        $ 60.00
 05/19/2021      HR   Review: Review SD Emails Re-Matter Expenses and            0.70      $ 150.00/hr       $ 105.00
                      Stipulation
                      Emails and call to Kelly Re-Re-Matter Expenses and
                      Stipulation
 06/07/2021      CO   Correspondence: Review and reply to email from             0.10      $ 150.00/hr        $ 15.00
                      Ms. Magnuson re: Notice of Appearance.
 06/08/2021      KM   Review: Review and revise settlement agreement             1.30      $ 375.00/hr       $ 487.50
                      including multiple back and forth emails with defense
                      counsel and client regarding same from 5/15-6/8
 06/14/2021      HR   Filing: Finalized and Filed Letter Re-Extension of         0.20      $ 150.00/hr        $ 30.00
                      Time to File Motion for Settlement Approval
 06/17/2021      HR   Research: Research Motion for Fee Samples for KM           0.70      $ 150.00/hr       $ 105.00
 06/17/2021      HR   Review: Review and Revise Billing Entries and Send         0.40      $ 150.00/hr        $ 60.00
                      to KM for Review
 06/17/2021      HR   Research: Look Up Diggs v. Oscar De La Renta-              0.20      $ 150.00/hr        $ 30.00
                      Motion for Fees
                      Emails to KM Re-Research Findings


                                                                                        Total Hours         64.30 hrs
                                                                                        Total Labor       $ 23,925.00
                                                                              Total Invoice Amount        $ 23,925.00
                                                                                 Previous Balance              $ 0.00
Goddard Law PLLC
39 Broadway
Suite 1540
New York 10006
                           INVOICE

Nunez, Qiana                         Invoice 10002
                                     Date   Jun 17, 2021
                                   Terms    N/A
                             Service Thru   Jun 17, 2021




                   Balance (Amount Due)      $ 23,925.00
